In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-13-00227-CR



        JEREMY ALLEN JOHNSON, Appellant

                            V.

           THE STATE OF TEXAS, Appellee



          On Appeal from the 8th District Court
               Hopkins County, Texas
               Trial Court No. 1323358




       Before Morriss, C.J., Carter and Moseley, JJ.
                                           ORDER
       Frank R. Hughes, counsel for appellant, Jeremy Allen Johnson, has filed a motion to

extend time to file the appellant’s brief. The brief was due March 7, 2014.

       In his motion, counsel does not provide the Court with a reasonable explanation of the

need for an extension of time. This Court interprets Rule 10.5(b)(2) of the Texas Rules of

Appellate Procedure as requiring counsel to provide specific information to justify a requested

extension, including the cause numbers of other briefs filed, the dates they were filed, the dates

of trials, how long those trials are expected to last, etc. Broad, general statements do not provide

the required facts and are not adequate to meet the requirements of the rule. See TEX. R. APP. P.

10.5(b)(2).

       All future motions to extend time must contain case-specific information adequate to

justify the request, or they will be denied.

       In this instance, we partially grant appellant’s motion and extend the deadline for filing

appellant’s brief by thirty days, rather than the requested sixty days, making appellant’s brief

now due April 7, 2014. Further requests for extensions will not be looked upon with favor.

       IT IS SO ORDERED.



                                               BY THE COURT

Date: March 11, 2014




                                                 2